Citation Nr: 0111959	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1970.

The instant appeal arose from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which denied a claim for service 
connection for the cause of the veteran's death and also 
denied a claim for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.

The claim for entitlement to service connection for the cause 
of the veteran's death is discussed in the REMAND section 
below which follows the ORDER in this case.


FINDINGS OF FACT

1.  The veteran's period of active duty ended in September 
1970.

2.  The veteran died in September 1998.

3.  At the time of his death, the veteran was in receipt of 
total disability for post-traumatic stress disorder (PTSD), 
his only service-connected disability.  The total rating had 
been in effect since June 1996.

4.  The appellant has not identified that she wished to 
challenge any earlier RO or Board decision for CUE as part of 
her § 1318 DIC "entitled to receive" claim, let alone 
provide the requisite specificity as to why a § 1318 CUE 
theory should be successful and would have sustained her 
claim.

5.  The appellant has not identified with specificity how, 
based on the evidence in the veteran's claims file, or under 
VA's control, at the time of the veteran's death and the law 
then applicable, the veteran would have been entitled to a 
total disability rating for the 10 years immediately 
preceding his death.

6.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding death.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000); 38 C.F.R. § 3.22 (2000); 
38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims, as here, filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

As an initial matter, it is the Board of Veterans' Appeals' 
(Board's) conclusion that the new law has no impact on the 
§ 1318 issue in this case.  This is true because the VA has 
already fulfilled the notice and duty to assist requirements 
of the VCAA.  All relevant facts have been properly developed 
to the extent possible.  In October 1998, the appellant 
submitted a list of medical physicians and facilities who 
provided treatment to the veteran.  A review of the record 
reveals that evidence from all of the listed sources has been 
associated with the claims folder.  The record includes 
service medical records, VA and private treatment records, 
numerous VA examination reports, lay statements, and written 
statements prepared by the appellant and her representative.  
The appellant has not made the VA aware of any records 
relevant to the present claim that have not been associated 
with the claims folder.  Thus, as sufficient data exists to 
address the merits of the claim, the Board concludes that the 
VA has adequately fulfilled its statutory duty to assist the 
appellant in the development of her § 1318 claim.

In addition, the appellant has been notified of the 
information necessary to substantiate her claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  She was advised in 
the Statement of the Case (SOC) dated in June 2000 of the 
general requirements necessary to establish entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318.  Under these 
circumstances, the Board finds that adjudication of the 
§ 1318 issue on appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  The VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of her claim or her substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2000).

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected where the veteran's 
death was not caused by his or her own willful misconduct and 
either (1) the veteran was in receipt of or was entitled to 
receive compensation at the time of death for service-
connected disability that was continuously rated totally 
(100%) disabling by a schedular or unemployability rating for 
a period of 10 years or more immediately preceding death, or, 
(2) if totally rated for a lesser period, the veteran was so 
rated continuously for a period of not less than five years 
from the date of the veteran's discharge from active duty.  
See also 38 C.F.R. § 3.22 (1999).  Recent changes in the law 
also added:  "(3) the veteran was a former prisoner of war 
(POW) who died after September 30, 1999, and the disability 
was continuously rated totally disabling for a period of not 
less than one year immediately preceding death."  See 
38 U.S.C.A. § 1318 (West Supp. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that § 1318 DIC compensation benefits 
may also be obtained by showing that a veteran would have 
been in receipt of a 100 percent disability rating for the 
statutory period of time but for clear and unmistakable error 
(CUE) in a final RO or Board decision.  Cole v. West, 13 Vet. 
App. 268 (1999); Marso v. West, 13 Vet. App. 260, 267 (1999).  
In addition, the Court has indicated that § 1318 DIC 
compensation benefits may be obtained by showing that a 
veteran "hypothetically" would have been entitled to a 
total disability rating for the required period.  Id.; see 
also Wingo v. West, 11 Vet. App. 307 (1999); Carpenter v. 
Gober, 11 Vet. App. 140, 147 (1998).

The Secretary of the VA (Secretary) has recently indicated 
that the Court's interpretation of 38 C.F.R. § 3.22(a) as 
permitting a hypothetical entitlement claim did not 
accurately reflect the VA's intent, and the Secretary has 
further indicated that 38 U.S.C.A. § 1318 does not authorize 
the VA to award DIC benefits in cases where the veteran 
merely had hypothetical entitlement.  65 Fed Reg. 3388 (Jan. 
21, 2000).  The regulation currently reads, in part, as 
follows:

§ 3.22 -- DIC benefits for survivors of 
certain veterans rated totally disabled 
at time of death.

(a) Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if: (1) The veteran's death was not the 
result of his or her own willful 
misconduct, and (2) At the time of death, 
the veteran was receiving, or was 
entitled to receive, compensation for 
service-connected disability that was: 
(i) Rated by VA as totally disabling for 
a continuous period of at least 10 years 
immediately preceding death; or (ii) 
Rated by VA as totally disabling 
continuously since the veteran's release 
from active duty and for at least 5 years 
immediately preceding death.

(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service- 
connected disability rated totally 
disabling by VA but was not receiving 
compensation because: (1) VA was paying 
the compensation to the veteran's 
dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2); (6) VA was 
withholding payments because the 
veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service- connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits 
were payable under 38 U.S.C. 5309.

(c) For purposes of this section, "rated 
by VA as totally disabling" includes 
total disability ratings based on 
unemployability (Sec. 4.16 of this 
chapter).

38 C.F.R. § 3.22 (2000).

The Board observes in passing that, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, although 38 C.F.R. § 3.22 was 
revised after the appellant's claim was filed, the pertinent 
provision of the law itself has not changed.  As the 
Secretary's interpretive rule makes clear, the law was always 
that hypothetical claims were not permitted to establish 
entitlement DIC.  However, the Court has indicated that 
Karnas would apply to the January 21, 2000, regulation 
"assuming that it was validly promulgated and effective upon 
its publication . . . ."  Timberlake v. Gober, 14 Vet. App 
122, 136 (2000).

Service connection for PTSD was granted effective July 29, 
1993, and the veteran was initially assigned a 10 percent 
rating.  PTSD was his sole service-connected disability.  The 
disability evaluation was increased to 30 percent, effective 
July 29, 1993, in a July 1995 rating decision.  A November 
1996 rating decision assigned a 100 percent schedular 
evaluation for PTSD, effective June 6, 1996.  That disability 
rating remained in effect until his death in September 1998.

Actual Receipt Theory

The evidence reveals that the appellant is not entitled to 
§ 1318 benefits on the basis of actual receipt.  According to 
the Secretary's interpretation of 38 C.F.R. § 3.22 and 
38 U.S.C.A. § 1318, the appellant is precluded from 
recovering the benefits she seeks.  This is so because the 
veteran was not receiving total disability benefits for a 
continuous period of 10 years immediately preceding his 
death; nor had he been receiving total disability benefits 
continuously since his release from active duty and for at 
least 5 years; nor was he a former POW who died after 
September 30, 1999.  The veteran had been receiving total 
disability benefits for a continuous period of less than 3 
years at the time of his death in September 1998, and he had 
not been rated by the VA as totally disabled continuously 
since his release from active duty.  The Board also finds 
that the veteran was not "entitled to receive" total 
disability benefits for either of the requisite time periods 
as that term is defined under 38 C.F.R. § 3.22(b) (2000).

CUE-Based Theory

As noted above, DIC benefits under § 1318 may also be 
obtained if the veteran would have been in receipt of a 100 
percent disability rating for the statutory period of time 
but for CUE in a final RO or Board decision.  The Court has 
outlined exactly how much specificity is required in order to 
raise a § 1318 CUE theory.  See also 38 U.S.C.A. §§ 5109A, 
7111 (West Supp. 2000); 38 C.F.R. § 3.105(a) (2000).  In 
Cole, the Court held that for CUE in these cases "a section 
1318 DIC claimant must provide at least the following:  The 
date or approximate date of the decision sought to be 
attacked collaterally, or otherwise provide sufficient detail 
so as to identify clearly the subject prior decision, and 
must indicate how, based on the evidence of record and the 
law at the time of the decision being attacked, the veteran 
would have been entitled to have prevailed so as to have been 
receiving a total disability rating for ten years immediately 
preceding the veteran's death."  Cole, 13 Vet. App. at 276- 
77.  See also Crippen v. Brown, 9 Vet. App. 412, 418 (1996); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

Here, the appellant did not at any point even identify to the 
Board or to the RO that she wished to challenge any earlier 
RO or Board decision for CUE as part of her § 1318 DIC 
"entitled to receive" claim, let alone provide the 
requisite specificity as to why a § 1318 CUE theory should be 
successful and would have sustained her claim here.  
Accordingly, the Board finds that no such CUE theory was ever 
raised by the appellant and properly presented.  Of course, 
the appellant remains free to bring such a § 1318 CUE-based 
claim.  See Cole, 13 Vet. App. at 277.

"Entitled to Receive" Theory

As an initial matter, the Secretary interprets the applicable 
law to preclude recovery based upon a hypothetical 
entitlement claim.  38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.22 (2000).  The Board notes that it is 
bound by VA law and regulations.  See 38 U.S.C.A. § 7104(c) 
(West 1991).  However, it appears that the Court continues to 
interpret 38 U.S.C.A. § 1318 as including claims for 
hypothetical entitlement.  See Timberlake, 14 Vet. App. at 
134-35 (decided after the publication of 65 Fed. Reg. 3388 et 
seq. on Jan. 21, 2000).

Recently the Court narrowed the hypothetical entitlement 
theory to "the specific and limited exceptions under 
Carpenter or Wingo."  Marso, 13 Vet. App. at 267.  Under 
this narrow construction, the Board finds that hypothetical 
entitlement is not warranted as neither of the these 
exceptions apply in this case.

Wingo v. West, 11 Vet. App. 307 (1999), held that where a 
veteran had never filed a claim for VA benefits, the 
veteran's surviving spouse could still file a claim for DIC 
benefits to demonstrate that the veteran would have been 
entitled to receive VA compensation for a 100 percent 
disability rating for 10 continuous years prior to the 
veteran's death.  Thus, the Wingo exception applies where no 
final VA decision regarding the veteran's level of disability 
had been made which would affect a survivor's claim under 
section 1318(b)(1).  Such is not the case here.  As noted 
above, there were numerous final VA decisions regarding the 
veteran's level of disability during the last 10 years of his 
life.  See also Marso, 13 Vet. App. at 267.

Carpenter v. Gober, 11 Vet. App. 140, 147 (1998), applies to 
section 1318(b) "entitled to receive" claims filed prior to 
the promulgation of 38 C.F.R. § 20.1106, which became 
effective in March 1992.  As the appellant here filed her 
claim in October 1998, the Carpenter exception is 
inapplicable in this case.  See also Marso, 13 Vet. App. at 
267.

In a companion case to Marso, the Court described the 
hypothetical entitlement theory as occurring "if, on 
consideration of the 'evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable', the veteran 
hypothetically would have been entitled to receive a total 
disability rating for a period or periods of time, when added 
to any period during which the veteran actually held such a 
rating, that would provide such a rating for at least the 10 
years immediately preceding the veteran's death."  Cole, 13 
Vet. App. at 274.

The Cole Court addressed what specifically an appellant must 
argue in order to obtain an adjudication of a § 1318 
hypothetically "entitled to receive" theory.  The Court 
found that these claims were similar to CUE claims and held, 
"as to a § 1318 hypothetically 'entitled to receive' theory 
that a claimant must . . . set forth how, based on the 
evidence in the veteran's claims file, or under VA's control, 
at the time of the veteran's death and the law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding the 
veteran's death."  Cole, 13 Vet. App. at 278-79.

Here, the appellant did not at any point even identify to the 
Board or the RO how, based on the evidence in the veteran's 
claims file, or under VA's control, at the time of the 
veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding the veteran's death, let alone 
provide the requisite specificity as to why her section 1318 
"entitled to receive" theory should be successful and would 
have sustained her claim here.  Instead, she argues, 
essentially, that DIC benefits are warranted under 
38 U.S.C.A. § 1310 because "the stress of [the veteran's] 
PTSD and all the medications that he was on contributed to 
his death."  See June 1999 Notice of Disagreement.  
Accordingly, the Board finds that no such "entitled to 
receive" theory was ever raised by the appellant and 
properly presented.  See Cole, 13 Vet. App. at 277.

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim of entitlement to 
DIC under § 1318 is precluded as a matter of law.  Because 
the law, and not the facts, is dispositive of the issue, the 
appellant has failed to state a claim upon which relief may 
be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
(West 1991) is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

Based on statements made by the appellant and the medical 
evidence, the Board believes that the RO should request a 
medical opinion as regards whether it is at least as likely 
as not that the veteran's service-connected PTSD, or the use 
of medication prescribed to treat that disability, was, 
singly or jointly with some other condition, the immediate or 
underlying cause of death or etiologically related thereto or 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be referred 
to a physician for review and preparation 
of an opinion which addresses the 
following questions:

a.  Is it at least as likely as not 
that the service-connected PTSD, or 
the use of medication prescribed to 
treat that disability, was, singly 
or jointly with some other 
condition, the immediate or 
underlying cause of death or 
etiologically related thereto?

b.  Is it at least as likely as not 
that the service-connected PTSD, or 
the use of medication prescribed to 
treat that disability, contributed 
substantially or materially to 
death, combined to cause death, or 
aided or lent assistance to the 
production of death?

A complete rationale for any opinion 
should be included in the report prepared.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


